DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 12/4/2019. Claims 1-3 are presently pending and are presented for examination. 	

Election/Restrictions
Applicant's election with traverse of species 2 (claims 1 and 3) in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that the invention does not relate to the means of measurement used to estimate the speed to be regulated, but to the portion of the aircraft at which the said speed to be regulated is estimated.  This is found persuasive and therefore the restriction has been withdrawn.
Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2022, and convincing arguments have led to the withdraw of the restriction.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/4/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 5, lines 21-22 should be updated from “…angle of orientation of the α wheels…” to read “…angle of orientation α of the wheels…” similar to that of page 5, line 11.  
Appropriate correction is required.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
The Examiner recommends updating “…the speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            )…” in both claims 2 and 3 to “…the estimated speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            )…” similar to as presented in claim 1 to avoid any potential confusion.
Appropriate correction is required.

Claim Interpretation
Claim 1 as written recites “…or by the sensors on the main landing gears” which will be interpreted as “…or by the sensor data from the main landing gear.”
Claim 3 as written includes (                    
                        
                            
                                α
                            
                            ~
                        
                    
                ) which will be interpreted as the following:
(α) represents a steering angle of the wheels of the auxiliary landing gear in a first embodiment (per page 4, lines 25-26 of the instant specification), and 
(                    
                        
                            
                                α
                            
                            ~
                        
                    
                ) represents an angle of orientation of the wheels of the auxiliary landing gear in a second embodiment (per page 5, lines 21-26 of the instant specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "…the pilot…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the following variables without descriptions: 
(VC) is used in the first and second equations of claim 3, but is not described in the claim itself.  The Examiner will interpret (VC) as the longitudinal speed of the aircraft, per page 4, lines 26-28 of the instant specification.
Claim 3 recites the following variables without descriptions: 
(VC) is used in the first and second equations of claim 3, but is not described in the claim itself.  The Examiner will interpret (VC) as the longitudinal speed of the aircraft, per page 4, lines 26-28 of the instant specification.
(                    
                        
                            
                                α
                            
                            ~
                        
                    
                ) is used in the first and third equations of claim 3, but is not described in the claim itself.  The Examiner will interpret (                    
                        
                            
                                α
                            
                            ~
                        
                    
                ) as an angle of orientation of the wheels of the auxiliary landing gear, per page 5, lines 21-26 of the instant specification.
A yaw rate (ϒ) is presented in claim 3, however, the last of the 3 equations utilizes (                    
                        
                            
                                γ
                            
                            ˙
                        
                    
                ) which is not described in the claim or specification.  The Examiner will interpret (                    
                        
                            
                                γ
                            
                            ˙
                        
                    
                ) as a yaw rate.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A yaw rate (ϒ) is presented in claim 3, however, the last of the 3 equations utilizes (            
                
                    
                        γ
                    
                    ˙
                
            
        ) which is not described in the claim or specification.  The Examiner will interpret (            
                
                    
                        γ
                    
                    ˙
                
            
        ) as a yaw rate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel et al. (US-2015/0375854; hereinafter Abel; already of record).
Regarding claim 1, Abel discloses a method of speed control of a wheel rotation drive device carried by main landing gears of an aircraft (see Abel at least Abs and [0005]), comprising the step of regulating an aircraft speed in accordance with a speed command generated by the pilot (see Abel at least [0019], Fig 7, and [0039] where a pilot provides a taxi speed command that defines a desired speed for nose wheel 118; the taxi speed command referred to as NGC 120, nose gear command), characterized in that the speed of the regulated aircraft is an estimated speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            ) of a portion of the aircraft at a nose tip of the aircraft by means of measurements made at the wheels carried by the main landing gears of the drive device (see Abel at least [0023] and [0021] where the speed at a nose tip of an aircraft is referenced as the overall speed, and speed signals from main landing gear are combined in summer 104), or by sensors on the main landing gears.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Hong et al. (US-2017/0305374; hereinafter Hong).
Regarding claim 2, Abel discloses a method according to claim 1, wherein the speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            ) to be regulated is estimated by means of circumferential speeds (                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                            ) of the wheels carried respectively by a left main landing gear and a right main landing gear (see Abel at least [0019], [0021], [0023], and Fig 1 where a main gear speed signal (MGS) is combined with a nose gear command (NGC) received by the pilot (desired speed); error is then determined via speed error summer 104; and resulting torque to decrease the error is applied), and …
However, Abel does not explicitly disclose the following:
…a steering angle (α) of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft, by 
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    α
                                
                            
                        
                    
                
             
where:
                
                    
                        
                            V
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                        
                            2
                        
                    
                
             
Hong, in the same field of endeavor, teaches:
…a steering angle (α) of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft (see Hong at least [0043]-[0044] and Fig 3), by 
                        
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            α
                                        
                                    
                                
                            
                        
                     (see Hong at least [0030] which details the combination of a wheel speed and steering angle to determine a longitudinal velocity, of which relationship is in prose and could be arranged with any of the known variables to solve for an unknown variable; a longitudinal velocity being representative of the speed (                        
                            
                                
                                    V
                                
                                -
                            
                        
                    ) for purposes shown here)
where:
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                      (see Hong at least [0036]-[0037] which teaches the determination of an average of two wheel speeds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel with a steering angle and equations for calculating said speed such as taught by Hong to ensure the proper speed, mitigating any safety concerns that may otherwise arise (see Hong at least [0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Hong and further in view of Benmoussa et al. (US-2014/0156113; hereinafter Benmoussa).
Regarding claim 3, Abel discloses a method according to claim 1, wherein the speed (                        
                            
                                
                                    V
                                
                                -
                            
                        
                    ) to be regulated is estimated by means of circumferential speeds (                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                    ) of the wheels carried respectively by a left main landing gear and a right main landing gear (see Abel at least [0019], [0021], [0023], and Fig 1 where a main gear speed signal (MGS) is combined with a nose gear command (NGC) received by the pilot (desired speed); error is then determined via speed error summer 104; and resulting torque to decrease the error is applied), and …
However, Abel does not explicitly disclose 
…[the speed (                
                    
                        
                            V
                        
                        -
                    
                
            ) to be regulated is estimated by means of] a yaw rate (                
                    γ
                
            ) of the aircraft, by 
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        ~
                                    
                                
                            
                        
                    
                
             
where:
                
                    
                        
                            V
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                        
                            2
                        
                    
                
             
and
                
                    
                        
                            α
                        
                        ~
                    
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            γ
                                        
                                        ˙
                                    
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
where                 
                    
                        
                            L
                        
                        
                            X
                        
                    
                
             is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3).
Hong, in the same field of endeavor, teaches 
…[the speed (                
                    
                        
                            V
                        
                        -
                    
                
            ) to be regulated is estimated by means of] a yaw rate (                
                    γ
                
            ) of the aircraft (see Hong at least [0028], [0040]-[0041], and Fig 1 which describes a yaw rate used to calculate a lateral velocity; a lateral velocity being representative of the speed (                
                    
                        
                            V
                        
                        -
                    
                
            ) for purposes shown here), by 
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        ~
                                    
                                
                            
                        
                    
                
             (see Hong at least [0030] which details the combination of a wheel speed and steering angle to determine a longitudinal velocity, of which relationship is in prose and could be arranged with any of the known variables to solve for an unknown variable; a longitudinal velocity being representative of the speed (                
                    
                        
                            V
                        
                        -
                    
                
            ) for purposes shown here)
where:
                
                    
                        
                            V
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                        
                            2
                        
                    
                
             (see Hong at least [0036]-[0037] which teaches the determination of an average of two wheel speeds)
and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel with a yaw rate 
Neither Abel nor Hong explicitly disclose or teach
…                 
                    
                        
                            α
                        
                        ~
                    
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            γ
                                        
                                        ˙
                                    
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
where                 
                    
                        
                            L
                        
                        
                            X
                        
                    
                
             is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3).
Benmoussa, in the same field of endeavor, teaches 
…                 
                    
                        
                            α
                        
                        ~
                    
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            γ
                                        
                                        ˙
                                    
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             (see Benmoussa at least [0017]-[0019] which describes the use of a longitudinal velocity, yaw rate, and distance to calculate a steering angle)
where                 
                    
                        
                            L
                        
                        
                            X
                        
                    
                
             is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3) (see Benmoussa at least [0018]-[0019] and Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel in view of Hong with an equation for calculating a steering angle such as taught by Benmoussa because of the mathematical dependency amongst a steering angle and an aircraft’s speed (see Benmoussa at least [0008]), which would therefore assist calculating a more accurate speed.
Additionally, Benmoussa teaches                 
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        ~
                                    
                                
                            
                        
                    
                
             (see Benmoussa at least Fig 1).  Using basic trigonometric techniques, a velocity vector can be calculated along the X’ axis.  By way of similar triangles, Vlong and θest can be utilized and rearranged to result in the equation                 
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        ~
                                    
                                
                            
                        
                    
                
             where θest is equivalent to (                
                    
                        
                            α
                        
                        ~
                    
                
            ), representing a steering angle of the aircraft (see at least [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/22/2022